Citation Nr: 1206470	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of entitlement to service connection for a right knee disability, and denied service connection for a left knee disability.  

In January 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was initially denied in a September 1990 rating decision.  The RO declined to reopen the claim in a May 1997 rating decision.  On each occasion, the Veteran was notified of the denial of his claim and of his right to appeal the decision but he did not initiate an appeal of that decision within the year after he was notified of the decision.

2.  The evidence received since the May 1997 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran was awarded the parachutist badge in association with paratrooper training.

4.  The Veteran sustained right and left knee injuries as a result of the numerous parachute jumps he completed in service and has experienced continuous knee symptoms since that injury.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that declined to reopen the previously denied claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  Right and left knee disabilities were incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's previously denied claim of entitlement to service connection for a right knee disability, and grants service connection for both his right knee disability and his left knee disability, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Service connection for a right knee disability was originally denied in a September 1990 rating decision.  Although in this rating decision the RO approached the claim as though it previously had been denied, the September 1990 denial was the initial denial of the claim.  In a May 1997 rating decision, the RO declined to reopen the claim.  The RO notified the Veteran of both decisions and of his right to appeal but he did not initiate a timely appeal of either decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As the Veteran did not initiate a timely appeal of either the September 1990 or May 1997 decisions, they became final.

The claim for service connection for a right knee disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that there was no probative evidence demonstrating that the Veteran's right knee disability was related to an injury sustained during active service.  Accordingly, the claim was denied.

Newly received evidence includes clinical records dated from March 1999 to June 2010 that include a June 2010 record of orthopedic treatment which shows that the Veteran's right knee disability was felt to be the result of injuries related to his duties as a paratrooper in service.  New evidence also includes a June 2007 statement from an individual with whom the Veteran served.  This individual indicated that he had jumped out of helicopters with the Veteran, and that several of the jumps had involved hard landings that jarred the knees, back, and neck.  He additionally recalled the Veteran having been on crutches as a result of a knee injury when he first met the Veteran.

As the evidence submitted since the last final decision in May 1997 suggests that the Veteran's right knee disability is related to injuries sustained in service, the Board finds that the clinical record showing such constitutes evidence that is both new and material.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a right knee disability is reopened.  

Service Connection

The Veteran asserts that he developed bilateral knee disabilities as a result of completing numerous parachute jumps during his military service.  In written statements and in January 2011 testimony before the Board, the Veteran described experiencing hard landings over rugged terrain that resulted in back and knee injuries.  He indicated that despite sustaining frequent injuries, he did not regularly seek treatment, as the injuries were sustained during exercises in the field, where medical attention was not readily available.  He stated that on one occasion, however, he landed in a tree, and that this particular incident resulted in back and knee injuries for which he did seek treatment.  He noted that he had been service-connected for the back injury sustained in this incident.  He reported that he had been experiencing difficulty with both knees for a very long time, and that he associated his bilateral knee pain with his duties as a paratrooper in service.  In support of his claim, the Veteran submitted a lay statement written by an individual with whom he had completed numerous parachute jumps in service.  In this statement, the former serviceman attested to the frequent hard landings he and the Veteran experienced, noting that the landings had jarred the knees.  The individual also stated that the Veteran had been on crutches as a result of a knee injury when he first met the Veteran.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran's service treatment records show that he received frequent treatment for complaints of back pain but do not demonstrate that he complained of or was diagnosed with knee problems.  

His service personnel records show that although his military occupational specialty at the time of his separation from service was attack helicopter repairman, he was attached to the 82nd Airborne Division, and he received the parachutist badge, which is indicative of the completion of numerous parachute jumps. 

At his January 2011 hearing before the Board, the Veteran stated that he first sought VA treatment for his knees in 1981.  VA attempted to obtain records from 1981, but each attempt was unsuccessful.  A May 1982 report of VA examination, however, shows that while the Veteran's knees were not examined, he did report a history of knee pain, and a history of 75 parachute jumps in service.

The earliest treatment records that VA was able to obtain are dated in September 1989.  At that time, the Veteran complained of bilateral knee pain that had been present off and on since an in-service injury sustained as a result of hitting a tree in a parachute jump.  Since the injury, he had experienced knee pain and occasional giving way of the right knee.  X-ray examination of both knees did not reveal any abnormalities.  Diagnostic arthroscopy of the right knee was recommended.  

Records dated in December 1989 show that the Veteran underwent arthroscopic surgery in 1979, and that following the surgery, he continued to experience right knee pain and instability, leading to a second arthroscopic debridement of his right knee in November 1989.  As a result of the November 1989 surgery, the Veteran was diagnosed with Grade III medial facet patellar chondromalacia.  

Records dated after December 1989 show continued complaints of chronic right knee pain, in addition to complaints of left knee pain.  On VA examination of the spine in May 1995, the Veteran reported having sustained multiple knee injuries associated with his service in a paratrooper unit in service.  He stated that he frequently experienced knee dysfunction after jumping.  Physical examination revealed crepitation in both the right and left knees and lax patellae bilaterally, consistent with chondromalacia patella.  The examiner noted that the Veteran had significant musculoskeletal complaints, including the right and left knees, which were related to his vigorous physical activities as a paratrooper.

A third arthroscopic surgery and debridement of the right knee was recommended in September 2002, although the Veteran declined to undergo surgery at that time.  X-ray examination of the knees in January 2007 demonstrated very early arthritic changes.  A March 2007 MRI of the right knee showed a complex tear of the posterior horn of the medial meniscus and advanced degenerative changes of all three knee compartments with small articular cartilage defects.  Records dated in April 2007 show that the Veteran's treating physician recommended arthroscopic debridement with partial medial meniscectomy, but that the Veteran again declined to undergo surgery.  

Records dated after March 2007 show that the Veteran continued to receive regular treatment for right and left knee pain.  MRI of the left knee in April 2010 showed mild to moderate osteoarthritic changes of the medial knee joint space and extensive degenerative instrasubstance signal changes throughout the body and posterior horn along with an elongated horizontal tear.  Records dated in June 2010 show that the Veteran's treating orthopedic physician felt that he had likely injured both knees as a paratrooper in service.

The Board finds that the Veteran's testimony as to the incurrence of bilateral knee pain in service is both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The individual with whom the Veteran served has also provided credible and competent testimony as to the incurrence of knee pain in service.  Additionally, the Veteran has provided credible and competent testimony as to the continuity of symptoms since his separation from service, and this testimony is supported by the clinical evidence of record.

As noted above, the provisions of 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In addition, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic disease is shown in service, that is, where there is a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, continuous symptoms need not be demonstrated after service.  38 C.F.R. § 3.303(b).  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of that later formed the basis of diagnosis). 

The Veteran has provided credible and competent testimony as to the continuity of bilateral knee pain since the in-service injuries, and this testimony is consistent with the clinical evidence of record.  As the Veteran is competent to report an in-service injury, chronic knee symptoms in service, continuous symptomatology of knee pain since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the currently diagnosed disability to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, both the May 1995 VA examiner and the Veteran's treating orthopedic physician have determined, based upon this continuity of symptomatology, that the Veteran's current right and left knee disabilities are related to the injuries sustained in active service.

As the Veteran's current right and left knee disabilities have been determined to have had their initial onset as a result of injuries sustained during active service, the Veteran experienced chronic symptoms in service, and experienced continuous post-service symptoms, the Board finds that the preponderance of the evidence weighs in favor of the claims.  In this case, service incurrence has been shown by satisfactory lay evidence, consistent with the injuries sustained and the treatment the Veteran received while on active service, and continuity of the disability since his May 1980 discharge from service.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right and left knee disabilities have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


